Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Acknowledgment is made of the IDS filed on 12/21/2021, the IDS has been reviewed and considered by the examiner. 
2.	Acknowledgment is made of the amendment filed on 12/29/2021, after the Non Final Office Action dated 12/24/2021. Claims 2, 16 and 30 have been amended; and claims 1, 3, 5, 6, 10-12, 14, 15, 17, 19, 20, 24-26, 28, 31, 32 and 36 have been cancelled.
Claims 2, 4, 7-9, 13, 16, 18, 21-23, 27, 29, 30, 33-35 and 37-41 are pending.

Allowable Subject Matter
3.	Claims 2, 4, 7-9, 13, 16, 18, 21-23, 27, 29, 30, 33-35 and 37-41 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claims 2, 30 is the inclusion of the limitation 
“…wherein a width of the second region of the common wiring is larger than a width of the first region of the common wiring. wiring, wherein the common electrode comprises a first region overlapping with the common wiring, a second region overlapping with the gate wiring, and a third region overlapping with the pixel electrode, and wherein a surface area of the third region is larger than a surface area of the first region and the surface area of the first region is larger than a surface area of the second region.”

The primary reason for the allowance of the independent claim 16 is the inclusion of the limitation 
“…a plurality of common wirings; and a plurality of gate wirings, wherein one of the plurality of common wirings is provided next to one of the plurality of gate wirings, wherein the one of the plurality of common wirings has a first region and a second region, wherein the one of the plurality of gate wirings has a first region and a second region, wherein, in a top view, the first region of the one of the plurality of common wirings faces the first region of the one of the plurality of gate wirings, wherein, in the top view, the second region of the one of the plurality of common wirings faces the second region of the one of the plurality of gate wirings, wherein, in the top view, the first region of the one of the plurality of common wirings has a greater width than the first region of the one of the plurality of gate wirings, wherein, in the top view, the second region of the one of the plurality of common wirings has a smaller width than the second region of the one of the plurality of gate wirings, and wherein, in the top view, the first region of the one of the plurality of common wirings has a smaller width than the second region of the one of the plurality of gate wirings.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 16. Claims 18, 21-23, 27-29, 37 and 38 are also allowed due to their virtue of dependency.
Jeong et al. US 2006/0146219, Kim US 2006/0146254 and Lee et al. US 2009/0190083 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871